Case 2:20-cv-02736-DRH-AYS Document 27 Filed 07/20/21 Page 1 of 3 PageID #: 229




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 RANJIT SINGH, and DHARMENDER SINGH,
 on their own behalf and on behalf of others similarly
 situated,

                           Plaintiffs,                                 ORDER ADOPTING REPORT
 -against-                                                             AND RECOMMENDATION
                                                                       CV 20-2736 (DRH)(AYS)
 ALL EMPIRE BUILDING CONTRACTORS, INC.,
 and HARJINDER SINGH a/k/a Tony Singh,

                            Defendants.
 -----------------------------------------------------------------X


         Presently before the Court is the Report and Recommendation of Magistrate Judge Anne

 Y. Shields, dated June 30, 2021 (“R&R”) recommending that the Plaintiffs’ motion for default

 judgment be granted and that (a)damages be awarded to Plaintiff Darmender Singh as follows:

 (1) unpaid wages in the amount of $3,900.00; (2) unpaid overtime compensation in the

 amount of $6,168.75; (3) liquidated damages in the amount of $6,168.75; (4) $6,650.00 in

 damages for violations of the WPTA; (5) pre-judgment interest through the date of the Report

 and Recommendation in the amount of $2,189.84, with additional interest to be calculated

 through the date of judgment herein at a rate of $2.48 per day and (6) post-judgment interest, to

 be calculated by the Clerk of the Court, pursuant to 28 U.S.C. § 1961, for a total damages award

 of $25,077.34; (b) damages be awarded to Plaintiff Ranjit Singh as follows: (1) unpaid wages in

 the amount of $4,200.00; (2) unpaid overtime compensation in the amount of $6,168.75; (3)

 liquidated damages in the amount of $6,168.75; (4) $6,650.00 in damages for violations of the

 WPTA; (5) pre-judgment interest through the date of the Report and Recommendation in the

 amount of $2,260.48, with additional interest to be calculated through the date of judgment

 herein at a rate of $2.56 per day and (6) post-judgment interest, to be calculated by the Clerk of


                                                    Page 1 of 3
Case 2:20-cv-02736-DRH-AYS Document 27 Filed 07/20/21 Page 2 of 3 PageID #: 230




 the Court, pursuant to 28 U.S.C. § 1961, for a total damages award of $25,447.98; (c) Plaintiffs’

 motion for attorney’s fees be granted in part and denied in part and that Plaintiffs be awarded

 $10,974.00 in attorney’s fees and costs in the amount of $400.00, for a total monetary award of

 $61,899.32.

        More than fourteen (14) days have passed since service of the R & R and no objections

 have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the R&R

 for clear error and finding none, now concurs in both its reasoning and its result. Accordingly,

 the Court adopts the June 30, 2021, Report and Recommendation of Judge Shields as if set forth

 herein. Accordingly,

        IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment is granted and

 Plaintiffs are awarded damages against defendants as follows: (a) in favor of Plaintiff Darmender

 Singh as follows: (1) unpaid wages in the amount of $3,900.00; (2) unpaid overtime

 compensation in the amount of $6,168.75; (3) liquidated damages in the amount of $6,168.75;

 (4) $6,650.00 in damages for violations of the WPTA; (5) pre-judgment interest through the date

 of the Report and Recommendation in the amount of $2,189.84, with additional interest to be

 calculated through the date of judgment herein at a rate of $2.48 per day, for a total damages

 award of $25,077.34, plus per diem interest as specified; (b) damages be awarded to Plaintiff

 Ranjit Singh as follows: (1) unpaid wages in the amount of $4,200.00; (2) unpaid overtime

 compensation in the amount of $6,168.75; (3) liquidated damages in the amount of $6,168.75;

 (4) $6,650.00 in damages for violations of the WPTA; (5) pre-judgment interest through the date

 of the Report and Recommendation in the amount of $2,260.48, with additional interest to be

 calculated through the date of judgment herein at a rate of $2.56 per day, for a total damages



                                             Page 2 of 3
Case 2:20-cv-02736-DRH-AYS Document 27 Filed 07/20/21 Page 3 of 3 PageID #: 231




 award of $25,447.98, plus per diem interest as specified; (c) in favor of Plaintiffs for attorney’s

 fees in the amount of $10,974.00 and costs in the amount of $400.00; for a total monetary award

 of $61,899.32, plus the additional per diem interest set forth above calculated through the date of

 judgment herein. Post judgment interest on the foregoing amounts shall accrue pursuant to 28

 U.S.C. § 1961. The Clerk of Court is directed to enter judgment accordingly and to close this

 case.

         SO ORDERED.

 Dated: Central Islip, New York                        s/ Denis R. Hurley
        July 20, 2021                                  Denis R, Hurley
                                                       United States District Judge




                                              Page 3 of 3
